Citation Nr: 1038527	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07 01-630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of concussion 
and laceration to the head.

2.  Entitlement to service connection for headaches, claimed as 
secondary to residuals of concussion and laceration to the head.

3.  Entitlement to service connection for status-post L4-L5 
hemilaminectomy and diskectomy with radicular symptoms, 
degenerative disc disease, and lumbar scoliosis.  

4.  Entitlement to service connection for upper back pain.

5.  Entitlement to service connection for bilateral hearing loss.
 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1966.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision that, in pertinent 
part, denied service connection for residuals of concussion and 
laceration to the head; headaches; status-post L4-L5 
hemilaminectomy and diskectomy with radicular symptoms, 
degenerative disc disease, and lumbar scoliosis; upper back pain; 
and bilateral hearing loss.  The Veteran timely appealed.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has current 
scar residuals related to lacerations of his face and head in 
service.

2.  There is no competent evidence that the Veteran currently has 
headaches that are related to active duty. 

3.  Chronic low back disability and associated leg pain were not 
exhibited in service; arthritis of the lumbar spine was not 
manifested within the first post-service year; and the current 
low back disability-to include status-post L4-L5 hemilaminectomy 
and diskectomy with radicular symptoms, degenerative disc 
disease, and lumbar scoliosis-is not otherwise related to 
service.

4.  Chronic upper back disability was not exhibited in service; 
arthritis of the thoracic or cervical spine was not manifested 
within the first post-service year; and there is no competent 
evidence that the Veteran currently has an upper back disability 
that is related to active duty.


CONCLUSIONS OF LAW

1.  Scar residuals of face and head lacerations were incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Chronic headaches were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Chronic low back disability and associated leg pain were not 
incurred or aggravated in service; and arthritis of the lumbar 
spine may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2009).

4.  Chronic upper back disability was not incurred or aggravated 
in service; and arthritis of the thoracic or cervical spine may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through January 2006, and March 2006 letters, the RO notified the 
Veteran of elements of service connection and the evidence needed 
to establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate the 
claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each of the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
certain claims decided on appeal, reports of which are of record 
and appear adequate.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed 
upper and lower back disabilities, and associated leg pain.  
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be 
discussed below, there is no indication that any upper or lower 
back disability and leg pain may be associated with the Veteran's 
service because there is no evidence of treatment in service, and 
the Board finds the Veteran's report of an in-service injury not 
credible.  Based on the facts of this case, VA has no duty to 
provide further VA examination or obtain medical opinions, even 
under the low threshold of McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the Veteran's 
entry report no defects.
 
For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2009).  

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).



A.	 Residuals of Concussion and Laceration to the Head

The Veteran contends, in essence, that he has current residuals of 
concussion and laceration to the head from an in-service injury.  
Specifically, the Veteran states that his current residuals are a 
result of an automobile accident in service in April 1964, in which 
the Veteran ran into the rear end of a parked car.  

Service treatment records reflect multiple contusions and lacerations 
of the Veteran's face and head in April 1964.  Diagnoses included 
concussion, brain; and wound, open, of face, lacerated, mid chin.  
There was no artery or nerve involvement.  The wound was sutured, and 
local anesthesia was applied.  The Veteran's duty was temporarily 
restricted.  

In January 2007, the Veteran reported that he had no insurance, and 
just "toughed it out" and endured pain and suffering from his 
disabilities for four decades.

The post-service treatment records reflect that the Veteran underwent 
a VA examination in September 2007, and that the examiner reviewed 
the claims file.  The examiner noted the Veteran's medical history of 
lacerations to the chin and head, secondary to the automobile 
accident in service.  Examination revealed a scar on the chin below 
the Veteran's lower lip.  The scar measured 3 millimeters in width by 
34 [millimeters] in length.  There was no tenderness to palpation, 
and no adherence to underlying tissue.  There was no disfigurement of 
the head, face, or neck; the scar was elevated.

The Board notes that the lack of contemporaneous medical evidence 
is not an absolute bar to the Veteran's ability to prove his 
claim of entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

In this case, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

The September 2007 examiner noted the Veteran's medical history 
of lacerations to the chin and head, secondary to the automobile 
accident; and diagnosed and measured a scar on the Veteran's 
chin.  Given the nature of the disability, the Veteran's lay 
statements, and service treatment records reflecting lacerations 
of the Veteran's face and head in April 1964, the Board finds 
that the September 2007 examiner's opinion-implicitly rather 
than explicitly-tends to show a causal nexus between the 
Veteran's current scar residuals and the lacerations to his face 
and head in service.  See Hodges v. West, 13 Vet. App. 287, as 
amended (2000).

Accordingly, service connection is warranted for scar residuals 
of face and head laceration.  The Board further notes, however, 
that there is no competent evidence of any other disability due 
to the injury in service, such as any current residuals of a 
concussion.  Therefore, the allowance of benefits is limited to 
the residual scars.  In reaching this decision, the Board has 
extended the benefit of the doubt to the Veteran.  
38 U.S.C.A. § 5107.

B.	 Headaches

The Veteran also contends that his current headache disability is 
a residual of the in-service concussion the Veteran sustained in 
an automobile accident in April 1964.  As noted above, service 
treatment records reveal that the Veteran sustained a mild brain 
concussion at the time of the April 1964 automobile accident, 
when he ran into the rear end of a parked car.  

The Board notes that the Veteran never complained of headaches in 
service, and that he specifically checked "no" in response to 
whether he ever had or now had frequent or severe headaches on a 
"Report of Medical History" completed in December 1965, just 
prior to his service discharge.

During a September 2007 VA examination, the Veteran reported 
having headaches for a long time, but could not remember when 
they started.  He also reported that he had never been diagnosed 
with any particular type of headache.  The Veteran currently had 
headaches every other day or so, lasting a couple of hours.  The 
Veteran indicated that he was told his headaches could be related 
to his hypertension.  The examiner reviewed the claims file, and 
found no objective data regarding headaches from 1964 to 2001; 
and only two complaints of headache noted since the Veteran began 
receiving VA care over two years ago.  As a result, the examiner 
concluded that there was insufficient medical evidence to opine, 
without speculation, as to the date of onset of the Veteran's 
headaches.

While the Veteran is competent to describe any headache pain that 
occurred in service regarding the mild concussion he sustained in 
the April 1964 automobile accident, any contention as to a 
continuity of headache pain since then is contradicted by 
contemporaneous service treatment records reflecting neither 
frequent nor severe headaches in service or at service discharge.  
The contemporaneous service treatment records and the absence of 
objective data regarding headaches from 1964 to 2001, are more 
probative than a lay account of headache pain made many decades 
later.  There is no convincing, competent evidence establishing a 
continuity of symptomotology of headache pain following military 
service.  

Moreover, there is no credible evidence that the Veteran's 
current headaches are linked to service.  Following a review of 
the claims file and examination of the Veteran, the September 
2007 examiner concluded that relating current headaches to 
service would certainly be speculative.  Indeed, the examiner 
provided a rationale for the conclusion, which was based on the 
absence of objective data pertaining to headaches from 1964 to 
2001.  The report of the September 2007 examination appears 
accurate, and contains sound reasoning.

In this case, there is no opinion linking the Veteran's current 
headaches to service.  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2009).  The duty to assist is not invoked, where 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 USCA 5103A(a)(2).

Hence, a clear preponderance of the evidence is against a finding 
that the Veteran has headaches that either had their onset during 
service or are related to his active service.  Thus, service 
connection for headaches is not warranted.

C.	 Status-Post L4-L5 Hemilaminectomy and Diskectomy with 
Radicular Symptoms, Degenerative Disc Disease, and Lumbar 
Scoliosis;
and Upper Back Pain

The Veteran contends that he injured his lower back, leg, and 
upper back when he fell from a three-quarter ton truck in service 
in January 1964.

Service treatment records neither reflect any treatment for lower 
or upper back pain, nor document the Veteran's in-service fall 
from a truck.  Records show a contusion to the Veteran's right 
knee at the time of the April 1964 automobile accident.  There 
was no further treatment for leg pain in service. 

The Board notes that the Veteran never complained of back pain in 
service, and that he specifically checked "no" in response to 
whether he ever had or now had cramps in his legs; or bone, 
joint, or other deformity, on a "Report of Medical History" 
completed in December 1965, just prior to his service discharge.

There is no evidence of arthritis of the lower or upper spine, or 
lower extremity, within the first post-service year, and no basis 
to presume its onset in service.  

Private treatment records, dated in October 2000, reflect 
complaints of lower back pain and left lower extremity pain of 
several years' duration; and that the Veteran underwent a 
discectomy procedure of the lumbar spine, after conservative 
treatment of his lumbar stenosis had failed. 
 
Private treatment records show that the Veteran underwent an 
evaluation of his back problems in April 2001.  At that time the 
Veteran reported that his back problems began insidiously five 
years earlier and had progressively worsened since then.  He 
reported undergoing a discectomy procedure of his lumbar spine in 
October 2000.  Despite the surgery, the Veteran still reported 
persistent back problems.  He described aching pains and 
stiffness in his lower back with intermittent "shooting pains" 
radiating down the posterior aspect of his left lower extremity 
to the level of his foot.  Examination revealed a moderate 
decrease in range of motion at the lumbar spine.  The assessment 
was chronic back pain, status-post discectomy 2000.  

In October 2001, the Veteran complained of more leg pain on his 
left leg, all the way down from his hip to his knee.  

In January 2007, the Veteran reported that he had no insurance, 
and just "toughed it out" and endured pain and suffering from 
his disabilities for four decades.

While the Veteran is competent to offer statements of first-hand 
knowledge that he suffered both lower and upper back pain, and 
leg pain, as a lay person he is not competent generally to render 
a probative opinion on a medical matter, such as the onset of a 
spinal disability or leg disability, or of medical diagnosis or 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
In fact, the Veteran's statements about enduring pain and 
suffering from his lower and upper back disabilities, and leg 
disability, are contradicted by the service treatment records 
showing the absence of complaints in service; and by the post-
service treatment records that reflect the insidious onset of 
back pain in the mid-1990's.  Degenerative disc disease and 
lumbar scoliosis are not diseases readily observable by even 
trained clinicians without medical testing, including X-rays.  
Thus, the Board finds the evidence with regard to the Veteran's 
report of an in-service lower or upper back injury and leg 
injury, not credible.  McLendon, 20 Vet. App. at 82.
 
As noted above, the duty to assist is not invoked, where no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  See 38 USCA 5103A(a)(2).

Hence, a clear preponderance of the evidence is against a finding 
that the Veteran has status-post L4-L5 hemilaminectomy and 
diskectomy with radicular symptoms, degenerative disc disease, 
and lumbar scoliosis; and upper back pain that either had their 
onset during service or are related to his active service.  Thus, 
service connection for a lower back disability, and for upper 
back pain and leg pain is not warranted.

ORDER

Service connection for scar residuals of face and head 
lacerations is granted.

Service connection for headaches is denied.

Service connection for status-post L4-L5 hemilaminectomy and 
diskectomy with radicular symptoms, degenerative disc disease, 
and lumbar scoliosis, is denied.

Service connection for upper back pain is denied.
 

REMAND

Bilateral Hearing Loss

The Veteran contends that service connection for bilateral 
hearing loss is warranted on the basis that he was exposed to 
excessive noise in service from shooting rifles and being around 
loud equipment in service.  His Form DD214 reflects a primary 
specialty as a "crane shovel operator."

The Veteran also contends that his hearing loss is a residual of 
the in-service head injury that he sustained in an automobile 
accident in April 1964.  As noted above, service treatment 
records reflect that the Veteran sustained a mild brain 
concussion at that time.  

Audiometric testing in service at pre-enlistment in October 1962 
revealed pure tone thresholds, in decibels, ASA units converted 
to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
-
20
LEFT
30
25
25
-
20

No further audiometric testing was conducted in service.

Private treatment records, dated in April 2001, reflect that the 
Veteran was working on a truck tire in 1981 when it "blew up on 
him."  The Veteran was hospitalized with a "detached retina and 
ruptured ear drum," and required eye surgery.  Following his 
injuries, he reported having persistent problems with hearing 
loss in his right ear.  Examination revealed normal hearing.  No 
residual deficits were noted following the head trauma in 1981.

VA audiometric test results in July 2005 revealed a mild sloping 
to profound, essentially sensorineural hearing loss for the right 
ear; and a mild sloping to profound, essentially sensorineural 
hearing loss (with a small conductive component) for the left 
ear.  Hearing aids were issued.  A perforation of the tympanic 
membrane of the right ear was visualized in August 2005.

Evidence of a current hearing loss disability-i.e., one meeting 
the requirements of 38 C.F.R. § 3.385-and a medically sound 
basis for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

Given the likelihood that the Veteran had significant in-service 
noise exposure associated with loud equipment as a crane shovel 
operator, an examination would be needed to determine whether the 
Veteran's current bilateral hearing loss either had its onset 
during service or is related to his active service-to 
specifically include in-service noise exposure to loud equipment 
as alleged; or if the disability is otherwise related to his 
active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to identify all current 
disability underlying the Veteran's current 
complaints of bilateral hearing loss; and 
to obtain information as to the current 
nature and likely etiology of any current 
hearing loss of either ear.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the Veteran currently has hearing 
loss in either ear to an extent recognized 
as a disability for VA purposes (i.e., has 
an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the 
record, the examiner should offer opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any such hearing loss disability of either 
ear had its onset in service, or is the 
result of disease or injury incurred or 
aggravated during service-to specifically 
include in-service noise exposure to loud 
equipment as a crane shovel operator, as 
reported by the Veteran; and the in-service 
head injury the Veteran sustained in an 
automobile accident in April 1964, as noted 
in service treatment records.  If other 
causes are more likely, those should be 
noted.

The examiner should reconcile any opinion 
with the service treatment records 
(described above), and with the private 
treatment records in the claims file-
including those dated in April 2001.  The 
examiner should provide a rationale for the 
opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


